Citation Nr: 1828140	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-38 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran served in the United States Air Force from March 1979 to May 1995, and received multiple awards and medals including the Air Force Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2014, the Veteran stated that he desired to withdraw his notice of disagreement for his claim of entitlement to a compensable rating for scars, residuals of pseudofolliculitis.  In a November 2014 VA Form 9 (substantive appeal), the Veteran indicated that he was only appealing the issues of entitlement to service connection for tinnitus and a right shoulder condition.  Thus, no further action was taken by the RO on the claim for entitlement to a compensable rating for scars, residuals of pseudofolliculitis and it was not certified to the Board for review.  The Board finds that this issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I. Tinnitus

The Veteran asserts that his tinnitus is related to service.  In April 2012, the Veteran stated that he felt ringing in both his ears, and stated that he worked around different aircrafts.  In an April 2012 statement in support of his claim for PTSD, the Veteran stated that he continuously heard explosions during service in Saudi Arabia from August 1991 to November 1991.  In October 2014, the Veteran stated that he was exposed to numerous explosions and aircraft, while installing telephone, and fiber optic cables.  He also stated that he was around a division that engaged in demolitions and the use of heavy equipment.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claims.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, in light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the probable etiology of the Veteran's tinnitus, to include whether the Veteran's tinnitus was related to service.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon, supra.

II. Right Shoulder Condition

The Veteran asserts that his right shoulder condition is related to service.  In April 2012, the Veteran stated that his occupation in service, as a communications cable systems craftsman, caused his right shoulder condition.  The Veteran stated that his duties entailed installing cable size from 25 pairs to 3600 pairs of wires, which would weight anywhere from 100 to 1000 pounds.  He stated that seven or eight men would pull cable off the reels to be installed in trenches, and that the weight of the cable would increase when pulling it for long distances beside the trenches.  The Veteran reported that back strains and injuries were common.  His other duties consisted of digging trenches, moving all sizes of rocks, climbing poles, climbing towers, and installing safety breaches to keep trenches from caving.  In October 2014, the Veteran stated that he has had limitation of motion of his right shoulder since service, which has worsened with age.

VA obtained an opinion in October 2013.  The examiner noted that the Veteran's available records were reviewed without an in-person or video telehealth examination.  The examiner opined that the Veteran's right shoulder condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that a review of the Veteran's service treatment records revealed an April 1986 diagnosis of acute right shoulder deltoid tendonitis; which resolved with nor residual chronic or episodic chronic disability.

The examiner did not offer a sufficient etiological opinion as to whether the Veteran's right shoulder condition was related to his occupation in service, which renders the examination inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's right shoulder condition.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the etiology of the Veteran's tinnitus.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should address whether it is at least as likely as not (50 percent or greater likelihood) that any current tinnitus manifested during service, that tinnitus was manifest to a compensable degree within one year of service, or that it is otherwise causally or etiologically related to a period of active duty service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's right shoulder condition.  All necessary tests should be conducted.  The claims file and a copy of this remand should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. whether it is at least as likely as not (50 percent or greater likelihood) that any current right shoulder condition manifested during service, that arthritis of the right shoulder was manifest to a compensable degree within one year of service, or that it is otherwise causally or etiologically related to a period of active duty service.

In responding the above inquiry, the examiner should comment on the significance, if any, to the etiology of the right shoulder disability of the following medical evidence as well as the significance of the Veteran's occupation in service as a communication cable systems craftsman for at least sixteen years. Specifically, the examiner should consider and discuss the following:

i. the Veteran's April 2012 description of the duties he performed as a communications cable systems craftsman during service.

ii. a May 1984 STR, which reflects complaints of right elbow pain;

iii. an October 1984 STR, which reflects that the Veteran injured his low back when lifting a 24 pound man hole cover; 

iv. an April 1986 STR, which reflects a diagnosis of deltoid tendonitis;

v. a January 1988 STR, which reflects that the Veteran had neck pain in August 1987 while carrying a cable around his neck;

vi. a January 2009 VA treatment record which reflects that the Veteran had a right shoulder cyst for the past 15 years, which had become more tender, and caused pain from the right axilla to right shoulder, down the right lateral torso; 

vii. a July 2013 VA treatment record, which reflects a diagnosis of right shoulder pain;

viii. the Veteran's October 2014 statement that he has had limitation of motion of his right shoulder since service, which has worsened with age.

In rendering the opinion, the examiner should consider the Veteran's statements regarding the symptoms of his right shoulder condition, including his statement, that he has had limitation of motion of his right shoulder since service, which has worsened with age, to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Readjudicate the issues on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his/her representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




